Citation Nr: 1437767	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-23 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left ankle disorder.

(The issue of payment or reimbursement of medical expenses incurred at Legacy Mount Hood Medical Center and Northwest Acute Care Specialists in Gresham, Oregon, on June 8, 2011, is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 2005 to May 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for bilateral hearing loss and a left ankle disorder.  The Veteran timely appealed those issues.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's September 2011 substantive appeal, he indicated that he wished to have a hearing before the Board, preferably either at the local regional office or via videoconference, whichever was quicker.  The Veteran was scheduled for a June 25, 2011 hearing at his local regional office and was informed of that hearing in a May 6, 2014 letter.  In a May 22, 2014 correspondence, the Veteran requested to postpone his scheduled hearing until after November 1, 2014, as he was "out of town and not reachable by cell phone or email for the next five months."  As the Veteran requested to postpone his hearing prior to his scheduled hearing, and good cause is shown for him being unable to make his scheduled hearing, the Board finds that a remand is necessary in order to schedule him for another Board hearing after November 1, 2014, as per his request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge after November 1, 2014, either at the local regional office or via videoconference, whichever is quicker, and notify him and his representative of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same please add appropriate documentation to the claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



